UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1084


JOHN EUGENE LEAKE,

                    Plaintiff - Appellant,

             v.

SOCIAL SECURITY ADMINISTRATION,

                    Defendant - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Charlottesville. Glen E. Conrad, Senior District Judge. (3:18-cv-00101-GEC-JCH)


Submitted: April 16, 2020                                         Decided: April 21, 2020


Before GREGORY, Chief Judge, and WYNN and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Eugene Leake, Appellant Pro Se. Brittany Johanna Gigliotti, SOCIAL SECURITY
ADMINISTRATION, Philadelphia, Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John Eugene Leake appeals the district court’s orders accepting the

recommendation of the magistrate judge and dismissing his Social Security agency appeal

as untimely filed and denying his Fed. R. Civ. P. 59(e) motion. The district court referred

this case to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2018). The magistrate

judge recommended dismissing Leake’s action as untimely filed and advised Leake that

failure to file timely objections to this recommendation could waive appellate review of a

district court order based upon the recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858
F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Leake has waived appellate review by

failing to file objections to the magistrate judge’s recommendation after receiving proper

notice. Further, the district court properly denied Leake’s Rule 59(e) motion. Accordingly,

we affirm the district court’s orders.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            2